Citation Nr: 0934960	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back strain.

2.  Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to December 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2009, the Veteran was afforded a personal hearing 
before the undersigned. A transcript of the hearing is of 
record.  

The issue of entitlement to service connection for low back 
strain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1984 rating decision, the RO 
denied a claim of entitlement to service connection for a 
back disorder.

2.  The evidence added to the record since February 1984, 
when viewed by itself or in the context of the entire record, 
is neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.





CONCLUSIONS OF LAW

1.  The February 1984 rating decision which denied the 
Veteran's claim of entitlement to service connection for a 
back disorder is final. 38 U.S.C.A. §§ 5103(a), 7103(a), 7105 
(West 2002).

2. The evidence received subsequent to the February 1984 
rating decision is new and material, and the requirements to 
reopen the claim have been met. 38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, since the 
Veteran's claim is being reopened, any deficiencies with 
regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.

Legal Criteria and Analysis

The Veteran is claiming entitlement to service connection for 
a low back disability.  The Board observes that a rating 
decision denying service connection for a back disorder was 
issued in February 1984.  At that time, the RO denied the 
Veteran's claim, determining that while there was an injury 
in service and a current disability, there was no nexus to 
service.  The in-service injury was deemed to be acute and 
transitory.  The Veteran did not appeal the decision.  As 
such, it became final.  See 38 U.S.C.A. § 7105 (2008).

The Veteran filed a request to reopen the claim for service 
connection for a back disability in April 2007.  In a rating 
decision of October 2007 the RO denied the Veteran's request.  
The Veteran appealed that decision.  

Under 38 C.F.R. § 3.156(a), "new" evidence is defined as 
evidence not previously submitted to agency decision-makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.

The evidence of record at the time of the last final rating 
decision in February 1984 included service treatment records 
demonstrating that the Veteran injured his back in service in 
June 1974 when he was diving into a pool.  The diagnosis was 
acute lumbar strain.  Also of record were service treatment 
records dated in July 1974 showing treatment for back pain 
associated with a lumbar muscle sprain, and outpatient 
treatment records dated in 1981 and 1982 showing a diagnosis 
of lumbosacral strain associated with an injury at work.  

Evidence added to the record since the time of the last final 
rating decision in February 1984 includes a March 2009 letter 
from the Veteran's  treating chiropractor wherein he states 
that the Veteran had been diagnosed with kypholordosis with 
tenderness over the T12-L1 area with muscle spasm, a 
transitional vertebra with partial lumbarization at S1, an 
occult spina bifida at S1, and facet hypertrophy.  He further 
stated that in his opinion the Veteran's present condition is 
related to the injury in his low back sustained while in 
service in 1974.  Also added to the record is a March 2009 
letter from another treating chiropractor wherein he stated 
that x-rays showed moderate osteophytosis at L3 and L4 as 
well as degenerative arthritis.  He stated he opined that 
within a reasonable degree of medical certainty, the 
Veteran's injury in 1974 contributed to the lower back 
symptoms he is experiencing today.  This evidence was not 
previously of record and is not redundant of evidence 
associated with the file in 1984.

Such evidence shows a possible nexus to service, it relates 
to an unestablished fact necessary to substantiate the claim.  
Moreover, such evidence raises a reasonable possibility of 
substantiating the claim.

Accordingly, the requirements of 38 C.F.R. § 3.156(a) are 
found to be met and the claim of entitlement to service 
connection for low back disability, claimed as low back 
strain, is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for low back strain is 
reopened, and to this extent the appeal is granted.


REMAND

The instant decision reopens the claim of entitlement to 
service connection for low back strain.  After a review of 
the claims file, it is determined that additional development 
is required before the claim may be finally adjudicated.  

Specifically, the Board notes that service treatment records 
show that the Veteran injured his back in service in June 
1974 when he was diving into a pool.  The diagnosis was acute 
lumbar strain.  In July 1974 the Veteran was treated for back 
pain associated with a lumbar muscle sprain.  Outpatient 
treatment records of September 1981 show a diagnosis of 
lumbosacral strain associated with an injury at work.  In a 
letter of March 2009, a private chiropractor indicated 
several current back disabilities the Veteran was 
experiencing and stated that it appeared that the Veteran's 
present condition is related to the injury he sustained in 
1974 in service.  In another letter of March 2009, a second 
private chiropractor noted the Veteran had been diagnosed 
with moderate osteophytosis as well as degenerative arthritis 
of the back and that with a "reasonable degree of medical 
certainty" the injury he incurred in service in 1974 
contributed to the lower back symptoms he is experiencing 
today.  Under these circumstances, the Board is of the 
opinion that an additional VA examination and medical opinion 
is necessary prior to a final adjudication of the issue of 
service connection for low back strain.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
orthopedic examination to determine the 
nature and severity of any low back 
disability currently present.  The 
examiner should state whether it is at 
least as likely as not that any current 
low back disability is causally related 
to the injury in service in 1974.  Any 
opinion should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claim file 
should be made available to the 
examiner.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


